Citation Nr: 0609286	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  01-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a disability of the 
low back.

2.  Entitlement to service connection for a disability of the 
left leg and knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC that denied service connection for a disability of the low 
back and a disability of the left leg and knee.  The veteran 
perfected a timely appeal of this determination.

In November 2003, the Board remanded this matter for 
additional development and adjudication.  This having been 
completed, the case is again before the Board.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran did 
not develop a low back disability, to include arthritis, 
during service or within one year after service, and that 
such a disability is not related to any incident that 
occurred during service.

2.  The evidence of record demonstrates that the veteran did 
not develop a left leg and knee disability, to include 
arthritis, during service or within one year after service, 
and that such a disability is not related to any incident 
that occurred during service.





CONCLUSIONS OF LAW

1.  A disability of the low back, to include arthritis, was 
not incurred in or aggravated by active military service, and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A disability of the left leg and knee, to include 
arthritis, was not incurred in or aggravated by active 
military service, and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February 2000, May 2001, and May 
and September 2004, the veteran was furnished notice of the 
type of evidence needed in order to substantiate his claim of 
service connection, as well as the type of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
informed that he should send to VA evidence in his possession 
that pertains to the claim.

In addition, by way of an August 2000 rating decision, a July 
2001 Statement of the Case, and June 2002 and November 2005 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the denial 
of the claims.  These documents, when considered together 
with RO's VCAA and development letters, also provided the 
veteran and his representative with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
November 2005 Supplemental Statement of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply  all of the elements of a claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 2006).  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical treatment records and VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claims.  In 
addition, the Board notes that this matter was previously 
remanded for additional development in connection with the 
claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for a disability of 
the low back and left leg and knee

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having 
degenerative disc disease  of the lumbar spine, and bilateral 
degenerative joint disease of the knees.  Therefore, although 
the Board has reviewed the lay and medical evidence in 
detail, the Board will focus its discussion on evidence that 
concerns whether the veteran's current disabilities are 
related to a disease or injury in service.  

Here, the veteran contends that, while he was in the service, 
he slipped and fell on his way to "chow," injuring his left 
knee and back.  He indicated that he did not get any 
treatment for these injuries and that he has had problems 
with his back and knees through the years.  

The veteran's service medical records do not reflect that the 
veteran was treated for a traumatic low back or leg leg/knee 
injury during service.  The service records disclose only 
that the veteran slipped and sprained his right knee in 
November 1961.  He was instructed to use an ace bandage and 
refrain from marching and prolonged walking for seven days.  
Further, the veteran's medical examination for purposes of 
separation from service reveal that the veteran's spine and 
lower extremities yielded normal findings, and no disability 
of the spine or left leg, including the knee, was found at 
the time of that examination.  Similarly, there is no 
indication of treatment for the veteran's low back and left 
leg or knee within one year following the veteran's 
separation from service. 

Since service, the record evidence shows that the veteran was 
involved in a accident in 1972, when he was rear-ended while 
working for the postal service, while driving a company 
truck.  The veteran was also involved in another a work-
related accident in 1980.  He was working as a mechanic with 
the postal service and suffered an injury to his back while 
moving a heavy piece of steel.  The record indicates that the 
veteran had severe back pain in connection with this injury 
and that his back and legs have been getting progressively 
worse since that time.  

The veteran's post-service medical records contain extensive 
treatment records detailing treatment for the veteran's 
conditions.  These records, however, do not comment on the 
etiology of the veteran's condition, with the exception of 
the records for the veteran's work-related injuries, and also 
except for an August 2001 report of the veteran's private 
physician.  In this report, this physician noted the 
veteran's history of an injury to his back and knee in 
service.  He then stated that "[i]t is more likely than not 
that this current medical condition is due to the original 
military injury and the subsequent sequela of the years that 
have passed since then, rather than subsequent injuries.  It 
is likely and reasonable for this to be the appropriate 
interpretation."

In July 2005, the veteran was afforded a thorough VA 
examination in connection with his claims.  The examiner 
indicated that the veteran's claims file was reviewed in 
connection with his claims.  The examiner noted the veteran's 
medical history, to include the veteran's post-service work-
related accidents, and also conducted a thorough examination 
of the veteran.  The veteran's current back and knee 
conditions were indicated.  With respect to the question of 
nexus to service, the examiner stated that "[i]t would be my 
opinion that it would not be reasonable and consistent to say 
at least as likely as not that [the veteran's] current back, 
knee, and leg conditions would be secondary to his in-service 
knee injury recorded in November and December 1961."  The 
examiner also discussed childhood injuries and the right knee 
injury in service and stated that such changes by themselves 
would not necessarily be painful or symptomatic after they 
have healed, and that it would be mere speculation to say 
that such injuries would have caused the veteran's back to go 
out in 1980.  Scoliosis and a discrepancy in leg length were 
also examined and dismissed as causes of his current 
conditions.  In sum, the examiner stated that "it is my 
opinion that it is less likely than not that [the veteran's] 
present back condition... was caused by the veteran's military 
service.  It is my opinion that the injuries of 1972 and 
January 1980 are more likely the cause of [the veteran's] 
present back and his neurological findings. ... It is my 
opinion based on the medical records available that any 
idiopathic scoliosis of his spine present prior to his 
military service was less likely than not to have caused any 
in-service back pain or symptoms ..[and] I found no evidence 
during my review of his C-File or my examination ... that any 
back condition, to specifically include scoliosis, has 
increased in severity during his service."  And with respect 
to the veteran's left leg/knee condition, the examiner stated 
that "it is likely that the major cause of his current 
bilateral knee condition is the natural progression of the 
ageing process.  I believe that it would be speculation to 
say that his current bilateral knee arthritis is secondary to 
his in service knee condition."

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current low 
back and left leg/knee disabilities are related to an injury 
in service.  There is no indication in the veteran's service 
records that he injured his back or his left leg or knee in 
service or was treated for a back or left knee condition 
within one year of service.  And the veteran's back and lower 
extremities were noted to be normal upon separation from 
service.  In addition, while one of the veteran's private 
physicians indicated a link to service, none of the other 
post-service medical records positively linked the veteran's 
condition with his active duty service.  And the July 2005 VA 
examiner, who thoroughly examined the veteran and reviewed 
his claims file, determined that there was no link to service 
and that it would essentially be mere speculation to find 
otherwise.  And in this regard, the Board notes that 
entitlement to service connection may not be based on 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2003).  See, e.g., Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that they 
could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 
1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim). 

While the veteran may feel that his conditions are related to 
his service, the Board notes that, as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence is 
against a finding linking the veteran's current low back and 
left leg/knee conditions with his active duty service.  
Accordingly, entitlement to service connection for a 
disability of the low back and a disability of the left 
leg/knee must therefore be denied.  


ORDER

Entitlement to service connection for a disability of the low 
back is denied.

Entitlement to service connection for a disability of the 
left leg and knee is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


